UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarter period ended December 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10658 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 S. Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (208) 368-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of outstanding shares of the registrant's common stock as of January 4, 2011, was 997,289,280. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in millions except per share amounts) (Unaudited) Quarter ended December 2, December 3, Net sales $ $ Cost of goods sold Gross margin Selling, general and administrative 97 Research and development Other operating (income) expense, net ) 8 Operating income Interest income 8 2 Interest expense ) ) Other non-operating income (expense), net ) 56 Income tax (provision) benefit ) 7 Equity in net income (loss) of equity method investees, net of tax ) ) Net income Net (income) loss attributable to noncontrolling interests ) 2 Net income attributable to Micron $ $ Earnings per share: Basic $ $ Diluted Number of shares used in per share calculations: Basic Diluted See accompanying notes to consolidated financial statements. 1 MICRON TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in millions except par value amounts) (Unaudited) As of December 2, September 2, Assets Cash and equivalents $ $ Receivables Inventories Other current assets Total current assets Intangible assets, net Property, plant and equipment, net Equity method investments Restricted cash Other noncurrent assets Total assets $ $ Liabilities and equity Accounts payable and accrued expenses $ $ Deferred income Equipment purchase contracts Current portion of long-term debt Total current liabilities Long-term debt Other noncurrent liabilities Total liabilities Commitments and contingencies Micron shareholders' equity: Common stock, $0.10 par value, 3,000 shares authorized, 996.8 shares issued and outstanding (994.5 as of September 2, 2010) 99 Additional capital Accumulated deficit ) ) Accumulated other comprehensive income 35 11 Total Micron shareholders' equity Noncontrolling interests in subsidiaries Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 2 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) (Unaudited) Quarter ended December 2, December 3, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on extinguishment of debt Equity in net (income) losses of equity method investees, net of tax 26 17 Stock-based compensation 19 31 Gain from Inotera stock issuance ) Change in operating assets and liabilities: (Increase) decrease in receivables ) Increase in inventories ) ) Increase (decrease) in accounts payable and accrued expenses ) 66 Decrease in customer prepayments ) Increase in deferred income 29 Other 5 18 Net cash provided by operating activities Cash flows from investing activities Expenditures for property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 34 31 Other (5 ) 6 Net cash used for investing activities ) ) Cash flows from financing activities Repayments of debt ) ) Payments on equipment purchase contracts ) ) Distributions to noncontrolling interests ) ) Proceeds from debt Other (9
